Exhibit 99.1 THE BLACK & DECKER SUPPLEMENTAL RETIREMENT SAVINGS PLAN (January 1, 2008 Restatement) THE BLACK & DECKER SUPPLEMENTAL RETIREMENT SAVINGS PLAN TABLE OF CONTENTS ARTICLE 1 DEFINITIONS 1.1 ACCOUNT 1 1.2 BENEFICIARY 1 1.3 CHANGE IN CONTROL 1 1.4 CODE 3 1.5 COMMITTEE 3 1.6 COMPANY 3 1.7 COMPENSATION 3 1.8 COMPENSATION DEFERRAL ACCOUNT 3 1.9 COMPENSATION DEFERRALS 4 1.10 DESIGNATED BONUS PROGRAM 4 1.11 EFFECTIVE DATE 4 1.12 PARTICIPANT ENROLLMENT AND ELECTION FORM 4 1.13 ELIGIBLE EMPLOYEE 4 1.14 EMPLOYEE 4 1.15 EMPLOYER 4 1.16 EMPLOYER CONTRIBUTION ACCOUNT 4 1.17 EMPLOYER CONTRIBUTION CREDITS 4 1.18 ERISA 5 1.19 EXCHANGE ACT 5 1.20 PARTICIPANT 5 1.21 PERFORMANCE-BASED COMPENSATION 5 1.22 PLAN 5 1.23 PLAN MANAGER 5 1.24 PLAN YEAR 5 1.25 SAVINGS PLAN 5 1.26 SEPARATION FROM SERVICE 5 1.27 VALUATION DATE 5 ARTICLE 2 ELIGIBILITY AND PARTICIPATION 2.1 REQUIREMENTS 5 2.2 RE-EMPLOYMENT 6 2.3 CHANGE OF EMPLOYMENT CATEGORY 6 i ARTICLE 3 CONTRIBUTIONS AND CREDITS 3.1 EMPLOYER CONTRIBUTION CREDITS 6 3.2 PARTICIPANT COMPENSATION DEFERRALS 7 3.3 DEFERRALS UNDER OTHER PLANS OR ARRANGEMENTS 8 ARTICLE 4 ALLOCATION OF FUNDS 4.1 DEEMED INVESTMENT DIRECTIONS OF PARTICIPANTS 9 4.2 ACCOUNTING FOR DISTRIBUTIONS 9 4.3 SEPARATE ACCOUNTS 10 4.4 INTERIM VALUATIONS 10 4.5 EXPENSES 10 4.6 INSURANCE 10 ARTICLE 5 ENTITLEMENT TO BENEFITS 5.1 PAYMENT DATES 10 5.2 VESTING 11 ARTICLE 6 DISTRIBUTION OF BENEFITS 6.1 AMOUNT 11 6.2 METHOD OF PAYMENT 11 6.3 DEATH BENEFITS 12 6.4 CHANGE IN CONTROL OF THE COMPANY 12 6.5 DISTRIBUTION IN THE EVENT OF INCOME INCLUSION UNDER CODE §409A 12 ARTICLE 7 BENEFICIARIES; PARTICIPANT DATA 7.1 DESIGNATION OF BENEFICIARIES 12 7.2 INFORMATION TO BE FURNISHED BY PARTICIPANTS AND BENEFICIARIES; INABILITY TO LOCATE PARTICIPANTS OR BENEFICIARIES 13 ARTICLE 8 ADMINISTRATION 8.1 ADMINISTRATIVE AUTHORITY 13 8.2 UNIFORMITY OF DISCRETIONARY ACTS 14 8.3 LITIGATION 14 ii 8.4 CLAIMS PROCEDURE 14 ARTICLE 9 AMENDMENT 9.1 RIGHT TO AMEND 15 9.2 AMENDMENTS TO ENSURE PROPER CHARACTERIZATION OF PLAN 16 ARTICLE 10 TERMINATION 10.1 TERMINATION OR SUSPENSION OF PLAN 16 10.2 TERMINATION OF PLAN ON DISSOLUTION OR CHANGE IN CONTROL 16 10.3 SUSPENSION OF DEFERRALS 16 10.4 ALLOCATION AND DISTRIBUTION 16 10.5 SUCCESSOR TO EMPLOYER 17 ARTICLE 11 FUNDING 11.1 UNFUNDED OBLIGATION 17 ARTICLE 12 MISCELLANEOUS 12.1 LIMITATIONS ON LIABILITY OF EMPLOYERS 17 12.2 CONSTRUCTION 17 12.3 SPENDTHRIFT PROVISION 18 iii THE BLACK & DECKER SUPPLEMENTAL RETIREMENT SAVINGS PLAN (January 1, 2008 Restatement) RECITALS The purpose of the Black & Decker Supplemental Retirement Savings Plan (the “Plan”) is to offer certain management or highly compensated employees an opportunity to elect to defer the receipt of compensation in order to provide deferred compensation benefits.The Plan is intended to be a “top-hat” plan (i.e., an unfunded deferred compensation plan maintained for a select group of management or highly-compensated employees) under Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income Security act of 1974, as amended (“ERISA”).This January 1, 2008 restatement shall amend and restate the Plan as originally effective February 1, 1996 and as amended and restated effective January 1, 2005.This January 1, 2008 restatement shall apply to Accounts on or after the Effective Date (including amounts earned and/or vested prior to January 1, 2005).Amounts distributed to Plan Participants on or before the Effective Date shall be subject to the terms of the Plan in effect before the Effective Date without regard to amendments made to the Plan thereafter. The Plan is intended to comply with all applicable law, including Section 409A of the Internal Revenue Code of 1986, as amended (“Code”), and related guidance and regulations and shall be operated and interpreted in accordance with this intention.In order to transition to the requirements of Code §409A and related guidance and regulations, the Plan makes available to Participants certain transition relief provided under Notice 2007-86, as described more fully in Appendix A of the Plan ARTICLE 1 DEFINITIONS 1.1ACCOUNT means, with respect to a Participant, an entry on the records of the Company equal to the sum of the Participant’s Employer Contribution Account and the Participant’s Compensation Deferral Account.A Participant’s or Beneficiary’s Account shall be determined as of the date of reference. 1.2BENEFICIARY means any person or persons so designated in accordance with the provisions of Article 7. 1.3CHANGE IN CONTROL means with respect to the Company: (a) The acquisition by any one person or more than one person acting as a group of any of the Company’s stock, if the sum of the stock so acquired plus the stock held by that person or group before the acquisition constitutes more than fifty percent (50%) of the total fair market value or total voting power of the stock of the Company and the stock held by that person or group immediately before that acquisition constituted fifty percent (50%) or less of the then total fair market value or total voting power of the stock of the Company.An increase in the percentage of the Company’s stock owned by any one person or persons acting as a group as a result of a transaction in which the Company acquires its stock in exchange for property will be treated as an acquisition of stock for this purpose. This paragraph (a) only applies when there is a transfer of stock of the Company (or issuance of stock of the Company) and stock in the Company remains outstanding after the transaction. (b) The acquisition by any one person or more than one person acting as a group during the 12-month period ending on the most recent such acquisition by that person or group of ownership of stock of the Company possessing thirty-five percent (35%) or more of the total voting power of the stock of the Company and the stock held by that person or group immediately before that acquisition constituted less than thirty-five percent (35%) of the then total voting power of the stock of the Company. (c) A majority of the members of the Board is replaced during any 12-month period by directors whose appointment or election is not endorsed by a majority of the members of the Board prior to the date of the appointment or election, provided that no other corporation is the majority stockholder of the stock of the Company. (d) The acquisition by any one person or more than one person acting as a group during the 12-month period ending on the most recent such acquisition by that person or group of assets of the Company that have a total gross fair market value equal to or more than forty percent (40%) of the total gross fair market value of all of the Company’s assets immediately prior to such acquisition or acquisitions.For this purpose, gross fair market value means the fair market value of the Company’s assets, or the value of the assets being disposed of, determined without regard to any liabilities associated with those assets.There is no Change in Control under this paragraph (d) when there is a transfer to an entity that is controlled by the stockholders of the Company immediately after the transfer.A transfer of assets will not qualify as a Change in Control under this paragraph (d) if the assets are transferred to: (i) a stockholder of the Company immediately before the transfer in exchange for or with respect to the Company’s stock; (ii) an entity, fifty percent (50%) or more of the total value or voting power of which is owned, directly or indirectly, by the Company; (iii) a person, or more than one person acting as a group, that owns, directly or indirectly, fifty percent (50%) or more of the total value or voting power of all of the outstanding stock of the Company; or (iv) an entity, at least fifty percent (50%) of the total value or voting power of which is owned, directly or indirectly, by a person, or more than one person acting as a group, that owns, directly or indirectly, fifty percent 2 (50%) or more of the total value or voting power of all of the outstanding stock of the Company. For the purpose of interpreting this definition of “Change in Control,” the following rules apply: (1)Persons will be considered as acting as a group only if they are owners of a corporation or other entity that enters into a merger, consolidation, purchase or acquisition of assets, or similar business transaction with the Company.If a person, including an entity shareholder, owns stock in the Company and the other corporation or other entity that enters into a merger, consolidation, purchase or acquisition of stock, or similar transaction with respect to the Company, that stockholder is considered to be acting as a group with other stockholders in a corporation or other entity only to the extent of the ownership in that corporation or entity prior to the transaction giving rise to the Change in Control and not with respect to the ownership interest in the other corporation or entity. (2)Ownership shall be determined taking into account the attribution rules set forth in Section 318(a) of the Code.Stock underlying a vested option is considered owned by the option holder and non-vested stock is not considered owned by the option holder. (3)If any one person, or more than one person acting as a group, is considered to effectively control the Company as described in paragraphs (b) and (c) above, the acquisition of additional control of the Company by the same person or persons is not considered to cause a change in the effective control of the Company or to cause a change in the ownership of the Company for the purposes of this definition. (4)Each event resulting in a Change in Control described in this definition is intended to constitute a change in ownership or effective control of the Company or in the ownership of a substantial portion of the Company’s assets within the meaning of Section 409A(a)(2)(A)(v) of the Code. 1.4CODE means the Internal Revenue Code of 1986, as amended from time to time. 1.5COMMITTEE means the Pension Management Committee of the Company. 1.6COMPANY means The Black & Decker Corporation and its successors and assigns. 1.7COMPENSATION means the base salary of an Employee and any bonus payment payable to an Employee under a Designated Bonus Program. 1.8COMPENSATION DEFERRAL ACCOUNT is defined in Section 3.2. 3 1.9COMPENSATION DEFERRALS is defined in Section 3.2. 1.10DESIGNATED BONUS PROGRAM means The Black & Decker Executive Annual Incentive Plan, The Black & Decker Annual Incentive Plan, and any other cash-based incentive plan designated by the Committee from time to time. 1.11EFFECTIVE DATE means the effective date of the restated Plan, which, notwithstanding the date of adoption hereof, shall be January 1, 2008. 1.12ELECTION FORM means the form or forms on which a Participant elects to defer Compensation hereunder and on which the Participant makes certain other designations as required thereon. 1.13ELIGIBLE EMPLOYEE means, for any Plan Year (or applicable portion thereof), an Employee who is paid through a U.S. payroll system, who is a “highly compensated employee” as defined at Code §414(q), and who is determined by the Committee to be a member of a select group of management or highly compensated employees.The term Eligible Employee shall not include a non-U.S. citizen who is ineligible for the Savings Plan. 1.14EMPLOYEE means a person who is classified as an employee by an Employer. 1.15EMPLOYER means the Company unless otherwise herein provided, and any subsidiary or affiliate of the Company, unless that subsidiary or affiliate takes action, with the consent of the Company, to avoid or terminate participation in the Plan.For the purpose of determining whether a Participant has experienced a Separation from Service, the term “Employer” shall mean: (i)The entity for which the Participant performs services and with respect to which the legally binding right to compensation deferred or contributed under the Plan arises; and (ii)All other entities with which the entity described above would be aggregated and treated as a single employer under Code Sec.414(b) (controlled group of corporations) and Code Sec.414(c) (a group of trades or businesses, whether or not incorporated, under common control), as applicable. In order to identify the group of entities described in the preceding sentence, the Committee shall use an ownership threshold of at least 50% as a substitute for the 80% minimum ownership threshold that appears in, and otherwise must be used when applying, the applicable provisions of (A)Code Sec.1563 for determining a controlled group of corporations under Code Sec.414(b), and (B)Treas. Reg.
